ON MOTION FOR REHEARING
DAVIDSON, Judge.
In his motion for rehearing, appellant presses upon us his contention that the facts did not warrant the submission of the case upon the law of principals.
The record reflects that appellant’s guilt under the law of principals was conditioned upon a finding by the jury of his guilt of the felony offense of theft — that is, upon a finding of guilt in the event the property alleged to have been stolen was of the value of $50.
The jury acquitted appellant of felony theft and found him guilty óf the misdemeanor offense of theft of propertly under the value of $50 and over the value of $5, under a charge which did not rest or predicate his guilt upon an application of the law of principals.
We are unable to agree with appellant that the charge upon principals, as given, entered into the jury’s finding.
The motion for rehearing is overruled.